UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-52670 PANACHE BEVERAGE INC. (Exact name of registrant as specified in its charter) Delaware 38-3855631 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 150 Fifth Avenue, 3rd Floor New York, NY 10011 (Address of principal executive offices) 646-480-7479 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: (Title of Each Class) Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The aggregate market value of registrant’s voting and non-voting common equity held by non-affiliates (as defined by Rule 12b-2 of the Exchange Act) computed by reference to the closing price of such common equity on June 28, 2013 was approximately $3,305,355. As of April 8, 2013, the issuer has one class of common stock, and the number of shares outstanding of such common stock was 27,055,891. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-K of Panache Beverage, Inc. contains "forward-looking statements" that may state our management's plans, future events, objectives, current expectations, estimates, forecasts, assumptions or projections about the company and its business. Statements contained in this Annual Report on Form 10-K which are not historical facts are forward-looking statements within the meaning of Section 21E of the U.S. Securities Exchange Act of 1934, as amended. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-K. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-K that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. The issuer's actual results could differ significantly from those discussed herein. The accuracy of these forward-looking statements may be impacted by a number of business risks and uncertainties that could cause actual results to differ materially from those projected or anticipated. These statements are not guarantees of future performance, and undue reliance should not be placed on these statements. It is important to note that our actual results could differ materially from what is expressed in our forward-looking statements due to certain risks and uncertainties, including, but not limited to, the following: * Our ability to fund our operations in the short and long term through financing transactions on terms acceptable to us, or at all; * Our history of operating losses and the uncertainty surrounding our ability to achieve or sustain profitability; * Competition from producers of competing products; * Our ability to identify, consummate, and/or integrate strategic partnerships; or * The potential for manufacturing problems or delays. We do not undertake any obligation to update publically any forward-looking statements, whether as a result of new information, future events or otherwise, except as required under applicable law. 2 TABLE OF CONTENTS PART I. ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 12 ITEM 1B. UNRESOLVED STAFF COMMENTS 12 ITEM 2. PROPERTIES 12 ITEM 3. LEGAL PROCEEDINGS 13 ITEM 4. MINE SAFETY DISCLOSURES 13 PART II. ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 14 ITEM 6. SELECTED FINANCIAL DATA 16 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 22 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 23 ITEM 9A. CONTROLS AND PROCEDURES 23 ITEM 9B. OTHER INFORMATION 24 PART III. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 25 ITEM 11. EXECUTIVE COMPENSATION 25 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 25 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 25 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 25 PART IV. ITEM 15. EXHIBITS, FINANCIALS STATEMENT SCHEDULES 26 SIGNATURES 31 INDEX TO EXHIBITS 32 3 PART I Item 1. Business Overview Panache Beverage Inc. ("the Company", "Panache Beverage", "Panache", "our Company", "we", "us", and similar references refer to Panache Beverage, Inc. and its subsidiaries) was incorporated under the laws of the State of Florida in 2004 and reincorporated in the State of Delaware in 2013. We are an alcoholic beverage company specializing in the development and aggressive early growth of spirits brands establishing its assets as viable and attractive acquisition candidates for the major global spirits companies. Panache builds its brands as individual acquisition candidates while continuing to develop its pipeline of new brands into the Panache portfolio. Panache's existing portfolio contains spirit brands and the Panache Distillery, LLC For additional information on our business, including the matters described below in this item, please see Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations in Part II of this report on Form 10-K. Brands Wodka Vodka (www.welovewodka.com) Wodka Vodka is triple distilled and charcoal filtered, earning it a 90 point rating by the Beverage Testing Institute – a first for any brand available for under $10. Wodka was developed as an egalitarian brand – coming from the position that consumers shouldn’t have to pay $30 for a bottle of quality vodka. This position was authentic – the brand was discovered by Panache while walking through a distillery in Eastern Poland. Wodka Vodka, a relic from Poland's communist era, was government owned/issued vodka. Wodka stands tall in the exploding category of “quality for value” spirit brands. It is uniquely positioned in the category as fun, quirky, aloof – all attributes which have been embraced by trade and consumers making Wodka a true “brand” very quickly. Since launching in the United States in 2009, it has been recognized as a category leader by Time Magazine, the Wall Street Journal, Bloomberg Magazine, and CNBC amongst a host of traditional consumer media. Wodka is produced by Przedsiebiorstwo Handlowo-Produkcyjne Wieslaw Wawrzyniak, Kalisz, Poland. Alibi American Whiskey (www.alibiamerica.com) Alibi has been developed to exploit a gap in the exploding brown spirits category – the need for an edgy, premium Whiskey that appeals to the younger generation of drinkers – recently earning it a 91 point rating by the Beverage Testing Institute. Whiskey and Bourbon brands today are largely positioning themselves alongside “tradition” and “heritage”, creating brands that look, feel and are marketing against the classic cocktail era. Instead of appealing to whiskey aficionados, Alibi’s flavor profile harkens back to America’s past when whiskey was served in a shot glass or flask. While it is embodied with a heritage of traditional craftsmanship, its packaging and positions bucks today’s category and challenges drinkers to put up or shut up. Alibi American Whiskey is a smooth 90 proof blended whiskey that contains elements of corn, rye and malted barley and is aged in first-fill American oak casks and is easy to drink. Since its launch in late Q4, 2012 it has been embraced by trade and consumers as a unique alternative to what already exists in the marketplace. 4 Alibi was produced by Caribbean Distillers LLC. In 2014, Panache Distillery will be producing Alibi. Alchemia Infused Vodka (www.alchemiainfusions.com) Alchemia is a premium, traditional Polish vodka that is naturally infused with select raw ingredients and made in the “Spiritus Vini”, or “Spirit of Wine”. The spirit is available in three varieties: Chocolate, Ginger, and Wild Cherry. Alchemia’s infusions are a fresh escape for consumers who have been offered very little from a spirits world rife with the artificially flavored vodkas presently taking up store shelves and back bars. Alchemia has found a strategic niche in the exploding culinary world and is being favored by celebrity chefs and their restaurants. Cherry received a 94 PTS by Wine Enthusiast and was named a Top 50 Spirit for 2011. Chocolate received a 92 by The Tasting Panel. Alchemia is produced by Przedsiebiorstwo Handlowo-Produkcyjne Wieslaw Wawrzyniak, Kalisz, Poland. Brand Innovation The two central facets of the Panache value creation strategy are the growth of existing brand assets and creation of new brand assets to develop inside the portfolio. Panache is committed to delivering on these strategies through innovation – made possible through the acquisition of the distillery and its capabilities. Using our key industry relationships, we expect to create true asset value through our investment in Panache Distillery. In Q1 of 2014, we entered into an agreement with Florida based Premier Beverage Company for our new Old South Shine brand which we believe will result in true brand value from inception for Old South Shine. Flavor extensions for Alibi will be rolled out in the second half of 2014 while two new brands will be launched in test markets. New brands will include Spirytus, an over-proof Vodka born from the same grain and process used for Wodka Vodka and OGB (Old Grumpy Bastard), a premium well whiskey that will compliment Alibi in the portfolio. Panache Distillery, LLC (www.panachedistillery.com) Panache purchased the Empire Winery and Distillery in New Port Richey, FL in August 2013 and opened Panache Distillery LLC. Panache entered the distillery business to strengthen its core business offering. The distillery secures brand supply chains, increases margins and enables easy, low risk and inexpensive innovation. Additionally, Panache Distillery offers third party contract distillation and co-packing adding a new revenue stream to the Panache business. Its president, Jacob Call, is the former Senior Manager of Distillery and Bulk Sales for the largest distillery and spirits bottler in the Southeast United States, Caribbean Florida Distillers. The Company has retained the services of a world-class blend master, Ronald Call. Strategy The Company holds a ‘build and exit’ business mentality – its expertise lies in the strategic development and early growth of its brands establishing the Company’s assets as viable acquisition candidates for the major global spirits companies including Diageo PLC, Bacardi Limited, Future Brands, Pernod Ricard S.A. and LVMH Moët Hennessy Louis Vuitton S.A. While the Company’s goal is to sell brands individually as they mature, the acquisition of the Panache Distillery and its development will allow Panache to create new brands and current brand extension lines creating a more diversified Company portfolio with more opportunities for both income growth as well as recognition of acquisition by major global spirits companies. 5 While our first priority is internal growth, we may also strive to enhance shareholder value through acquisitions and divestitures, joint ventures, alliances, and other strategic initiatives. On an ongoing basis, we review our portfolio of brands and evaluate options to increase shareholder value. Competition Industry and competitive information in this section and elsewhere in this report was compiled from various industry sources. While the Company believes that these sources are reliable, we cannot guarantee the accuracy of data and estimates obtained from these sources. U.S. Distilled Spirits Industry Overview The global distilled spirits industry is very competitive. We compete based on taste, product quality, brand image, and price. While the industry is highly fragmented, major competitors include Bacardi Limited, Beam, Inc., Brown-Forman Corporation, Constellation Brands, Inc., Davide Campari Milano-S.p.A., Diageo PLC, LVMH Moët Hennessy Louis Vuitton S.A, Pernod Ricard S.A., and Rémy Cointreau S.A. The global alcoholic drinks industry is expected to exceed $1 trillion in 2014. Market volume is predicted to reach almost 210 billion liters in 2014, a 10% increase in five years. Beer, cider and flavored alcoholic beverages represent the leading market segment with over half of the overall market value. The EU represents almost 57% of the world alcoholic drinks market The alcoholic beverages industry offers few opportunities for organic growth. The notoriously high costs of distribution and brand building have created huge barriers to entry—hence the importance of acquisitions. Consolidation continues as aggressive acquirers seek to demonstrate that they can wring value out of the companies they buy, especially if they have paid a premium. The global spirits market grew by 3.2% in 2010 to reach a value of $262.5 billion. In 2015, the global spirits market is forecast to have a value of $306.4 billion, which would show a compound annual growth rate (CAGR) of 16.7% since 2010. The global spirits market grew by 2% in 2010 to reach a volume of 19.1 billion liters. In 2015, the global spirits market is forecast to have a volume of 21.2 billion liters, an increase of 10.9% since 2010. Whiskey is the largest segment of the global spirits market, accounting for 26.5% of the market's total value. Spirit sales volumes in the U.S. witnessed healthy growth in 2012. Total distilled spirit sales volume rose to almost 206 million 9-liter cases, representing 3.6% gain versus 2011 (which saw a 2.6% increase over 2010). And overall spirits retail revenue growth (the combined dollar of off- and on-premise sales) also increased by a hefty 5.4% to $72.12 billion, an almost $3.7 billion jump over 2011. The vodka category continues to dominate the spirits landscape in the U.S. The huge segment rose another 6.0% in 2012, following a 6.0% increase in 2011. Overall, the vodka segment added almost 4 million 9-liter cases to its 2012 total of approximately 70.43 million 9-liter cases. Vodka now represents approximately one-third of all spirits consumed in the U.S. 6 Our Competitive Position The Company portfolio of distilled spirits competes with numerous ultra premium, premium, low-calorie, popular priced, non-alcoholic, and imported brands. The competing brands are produced by international, national, regional and local distillers and blend masters. The Company holds a ‘build and exit’ business mentality – its expertise lies in the strategic development and early growth of its brands establishing the Company’s assets as viable acquisition candidates for the major global spirits companies. While the Company’s goal is to sell brands individually as they mature, the acquisition of the Panache Distillery and its development there in allows for growth into that of a fully developed brand inclusive of a pipeline for production and a creation of more valuable acquisition target. The Company’s products also compete with other alcohol beverages, including beer and wine, and thus their competitive position is affected by consumer preferences between and among these other categories. Raw Materials and Other Supplies The principal raw materials for the production, storage, and aging of our distilled products are corn, rye, malted barley, and sugar for our whiskies and vodkas, new or used oak barrels, and plastic and glass for bottles. These materials are generally readily available from a number of sources, except that new oak barrels are available from only a few sources. From time to time, these raw materials are affected by weather and other forces that may impact production and quality. Due to aging requirements, production of whiskeys and other distilled spirits is scheduled to meet demand in the future. Accordingly, our inventories may be larger in relation to sales and total assets than would be normal for most other businesses. Regulatory Environment The production, storage, transportation, distribution, and sale of our products are subject to regulation by federal, state, local, and foreign authorities. Various countries and local jurisdictions prohibit or restrict the marketing or sale of distilled spirits and fortified wines in whole or in part. The Alcohol and Tobacco Tax and Trade Bureau of the United States Treasury Department regulates the U.S. spirits industry with respect to production, blending, bottling, sales, advertising, and transportation of industry products. Also, each state in the United States regulates the advertising, promotion, transportation, sale, and distribution of such products. Similar regulatory regimes exist in most of our other major markets. In many of the key markets for our business, distilled spirits are subject to federal excise taxes and/or customs duties, as well as state/provincial, local, and other taxes. Beverage alcohol sales could be adversely impacted by increases to excise tax rates, which are considered from time to time by U.S. states and municipalities and in other key markets for our business. The effect of any future excise tax increases in any jurisdiction cannot be determined, but any future excise tax increases could have an adverse effect on our business, financial condition, and results of operations. Environmental Matters The Company is subject to both U.S. and international laws and regulations relating to the protection of the environment. In the U.S., the laws and regulations include the Clean Air Act, the Clean Water Act, and Superfund (the environmental program established in the Comprehensive Environmental Response, Compensation, and Liability Act to address hazardous waste sites), which imposes joint and severable liability on each potentially responsible party. Outside the U.S., we are subject to applicable multi-national, national, and local environmental laws and regulations in the countries in which we do business. 7 Customers United States-Brands The Company’s key customers are on and off premise partners. With a solid reputation in the on premise space, the focus in 2014 is on the growth of relationships in large chains and running programs to attract new consumers and cement brands and extend its customers to the in-home consumer. The focus on relationship growth and programming there in is best exemplified by growth of our sales achieved in the Publix Super Market franchise in Florida, where sales rose from 142 Cases in 75 stores in 2012 to 1,372 Cases in 125 stores in 2013, and we sold 3,340 Cases to 143 stores (every store in the State of Florida) at the end of Q1, 2014. International-Brands The Panache international customer base continues to grow with strong customer relationships in five international markets.Investment in the further development of the international business is one of the tent pole initiatives of the 2014 Panache business strategy with a goal of developing an additional three to five markets in 2014. We believe that the growth of one international market similar to that of New York’s depletion of an expected 35,000 cases in 2014 will allow for positive cash flow, provide us with a case study value for brand equity purpose and allow for creation for a financing platform. Panache Distillery LLC Panache Distillery targets companies, like that of its own brands, who need full services in the production of its brands, want to produce in a capacity for growth and have experts dealing with their brands. The distillery is a full service facility capable of entering to contracts with trusted 3rd parties for services that require outsourcing. Advertising, Marketing, and Promotion Panache Beverages continues to differentiate itself in the spirits marketplace through its focus on developing strong brands with true consumer demand. The Company's philosophy has been to find gaps in the spirits landscape and bring products to market that satisfy unmet consumer needs. Most independent spirit companies overspend on trade related marketing. Panache has always believed that long-term brand viability lives with the consumer, not the trade. While trade marketing and trade support is critical, Panache has always believed that the greatest support we can offer our customers is through the creation of consumer demand. This approach has been most effective with the critical millennial consumer. Marketing for our brands has always started with strong, clear brand positions and personalities, which differentiate our brands from others in the category and create a true consumer connection. We support the brand positioning with integrated campaigns that include advertising, digital marketing, PR and events. The trade is supported off premise (liquor stores, packaged goods stores) through traditional but creative point of sale programs while the on-premise (bars, clubs, restaurants) is supported through a proprietary support model. Our overall philosophy is to create awareness of our brands that indexes far higher than our spend or our brands' size would indicate. Increasingly, given the measurable return on investment against the strategy and the impact on the millennial consumer, we invested significant capital in 2013 into developing interactive applications, data intrinsic for case studies that will attribute to expansion, depletion, and revenue. The allocation of significant resources to high engagement tactics in the digital and social media space is intended to be an investment that’s value will be used in calculating the multiplicity potential of a brands success in market. As of October 7th, 2013, Alibiwhiskey.com ranked 6th overall on a list of 21 of the most popular brown spirit websites. Brands surpassed by Panache's relatively new brand include Woodford Reserve, Crown Royal, Wild Turkey, and many other popular spirits. 8 Wodka Vodka Wodka Vodka's humorous personality and groundbreaking "high quality/low price" brand positioning has been well documented in media ranging from the Wall Street Journal and Time Magazine to Maxim Magazine and CNBC. It’s been credited with creating a new, flourishing category of vodka built more on “function” than style. Since its launch in 2010, Wodka has been known for its sometimes controversial, always relevant billboard campaigns juxtaposing something of perceived quality against something of perceived low pricing. There have been over 15 different national and regional campaigns since 2010. Marketing campaigns such as billboards are geo-targeted toward markets in which Wodka experiences success and popularity. In 2013, out of home campaigns were executed in New York, Florida, Texas, Washington State and California. These campaigns are developed to achieve significant public relations results and mass awareness beyond the billboard’s purchase reach. Looking forward the brand’s marketing will see its first major re-fresh since its launch with the update of its website and marketing materials. The brand will continue to explore its humorous side but most marketing dollars will shift to the digital and social channels where Wodka will be able to target specific geographic areas to support while taking advantage of the cult status the brand and its creative campaigns The addition of a female ‘character’ in the marketing strategy and a digital/social application allowing consumers to create, share and post their own "quality/pricing" campaigns will be central focuses of the campaign in 2014. On trade, strong off-premise promotion highlighting the brand’s personality and its quality for price offering will be a major focus for the business. Alibi American Whiskey Marketing for Alibi launched in the second quarter of 2013 and has been focused on building the brand amongst the millennial consumer through discovery and peer to peer recommendations. Adopting a strategy recently validated in Forbes magazine (Seven Ways to Identify and Engage Brand Advocates 2/20/14), Alibi is targeting brand advocates ranging from Whiskey bloggers to bartenders to socially active consumers in an organic fashion and allowing them to adopt and become brand advocates. The strategy is supported through its proprietary ‘Scandal’ application and website and bolstered by strategic investments with Facebook and Twitter as well as community management, influencer outreach and PR The brand saw exponential growth in user engagement throughout 2013 as measured by scandal application downloads, sessions, web traffic and Twitter data. The investment in 2013 is expected to be realized via the extrinsic value reported by the brand valuation consultant retained by Panache in Q1, 2014. 9 Alchemia Infused Alchemia was developed in response to the exploding flavored vodka category saturated by brands relying on mass produced flavorants and candy-aisle profiles. The brand defines its own category as a premium infused, gourmet vodka for foodies, gastronomic, wine and brown spirits enthusiasts. Alchemia is made in Poland using a handmade, artisan process that infused ultra-premium vodka with whole, natural ingredients and has been embraced by the culinary community, celebrity chefs and their restaurants. The roll out of the brand's positioning in 2011 was an unqualified success and has led Panache to invest in a major packaging and design change developed after trade and consumer focus group testing. The current package is still being used in market and the brands developmental direction continues. Old South Shine In the first quarter 2014, Panache launched its first proprietary creation via the Panache distillery, a 153 proof clear spirit targeting the on and off premise market. With a focus on filling a void in the market place for a high proof vodka, the brand is expected to expand the Panache tastemaker base. Engine Shop Panache continues its retention of Engine Shop Agency as its marketing agency of record. Engine Shop is an experiential sports, entertainment, and lifestyle marketing agency that specializes in the strategic development and activation of integrated event-based platforms for both emerging brands and globally recognized Fortune 500 companies. With an emphasis on digital, social, & mobile extensions, Engine Shop creates deeper and broader engagement between brands and consumers Employees As of December 31, 2013, Panache employed nine full-time employees, four of whom were in sales. All employees are located in the United States. The sales force in 2013 expanded, placing full time sales and marketing personnel in Florida, Georgia, Texas, California, Washington, and New York. Employees were placed in target markets based on the maturity of the market and commitment from Panache distribution partners. The local teams are implementing our national sales marketing strategy at a regional level with a primary goal of driving depletions on and off-premise while supporting our distributor partners. In 2014, the Sales and Marketing force will be mostly focused on growing the off-premise chain business. Intellectual Property Trademarks are an important aspect of our business model as we create, own and distribute our spirit brands through turnkey supply contracts which also include various third party suppliers in order to get the brands to global market. Having this many organizations involved in brand production and its ultimate distribution means protecting your marks from infringement by registration in the US and abroad. We expect to register our trademarks in additional markets as we gradually expand our distribution territories. Each of our brands holds a serial trademark number and each is registered to a separate entity. We currently hold three proprietary trademarks, Alchemia Polish Vodka, registered by Panache LLC; Alibi American Whiskey, registered by Alibi NYC LLC; and Fabryka Wodek Wieslaw Wawrzyniak Wodka Vodka, registered by Wodka LLC. In 2013 Panache IP Holdings Inc. was formed as the holding company for a number of trademarks, including Alibi Tequila, OGB (Old Grumpy Bastard Bourbon Whiskey), OGB American Whiskey, Alibi Bourbon, Alibi Vodka, Alibi Gin, and Alibi Infused. 10 History of Success Panache USA, LLC, a processor of ours and now one of our subsidiaries, was formed by James Dale as the import company of record for the premium vodka, 42 BELOW Limited, a New Zealand corporation. At that time, 42 BELOW was a publically traded company in New Zealand but lacked traction in the most important liquor markets in the world, including the United States. Panache provided the marketing solution for 42 BELOW, and it became a brand available in 19 strategically selected states and was over-performing in top tier image accounts a year later. By mid-2was a major player in the business and was being noticed in the United States by major suppliers. After noticing that 42 BELOW has replaced Grey Goose in numerous key accounts, Bacardi added 42 BELOW to a list of top threats to Grey Goose in the US. Shortly thereafter 42 BELOW was formally approached for global acquisition. At this stage Panache was responsible for over 50% of the total annual cases sold globally and was among the key driving factors in the success of the brand. These agreements were purchased as part of the sale of the 42 BELOW Public Company in December 2006. During this time Panache was developing some of its current pipeline brands Alchemia Vodka and Alibi Whiskey with an eye toward developing a value brand, which became Wodka. In 2013, Panache shifted its focus from importer to a 360 degree spirits development, sales and marketing company focusing on developing brands that fill voids in the current spirits market — brands with unique brand/product attributes and category positions. In 2009 Panache brought Wodka Vodka to market — a quirky, premium vodka with a value vodka price tag. Wódka was a hit drawing the attention of consumer and business media alike for its fresh positioning and innovative business strategy. Recently, following multiple features in Time Magazine, Forbes and Bloomberg BusinessWeek, Wodka Vodka has been anointed as the leader in the rapidly growing 'Cheap Premium' segment of the vodka category. Panache is focused on growing Wodka Vodka rapidly while maintaining the humble, egalitarian beginnings of the brand. We have recently entered into significant distribution agreements for Wodka, Old Shine and Alibi American Whiskey. Agreementsinclude Premiere Beverage Company in Florida and Glazers Distributors in 12 states,Alabama, Arizona, Arkansas, Indiana, Illinois, Iowa, Louisiana, Mississippi, Ohio, Oklahoma, Tennessee and Texas. Company History Panache was incorporated in the State of Florida on December 28, 2004 under the name Biometrix International Inc. On May 30, 2007, the Company changed its name to BMX Development Corp. On August 19, 2011, the Company completed a stock exchange transaction with Panache LLC, a New York limited liability company and in connection with such transaction changed its name to Panache Beverage Inc. to more accurately reflect its business. We currently own 65.5% ownership of Wodka LLC (“Wodka”), a New York Limited Liability Company organized on August 14, 2009. Upon its organization, Panache assumed ownership of Wodka from a related party. Wodka imports vodka under the brand name Wodka for wholesale distribution to retailers located throughout the United States and internationally. 11 The stock exchange transaction involved two simultaneous transactions: The majority shareholder of the Company delivered 2,560,000 shares of the Company’s common stock to James Dale, our current CEO, in exchange for total payments of $125,000 in cash; and The Company issued to the Panache LLC members an amount equal to 17,440,000 new shares of the Company’s common stock in exchange for one hundred percent (100%) of the issued and outstanding membership interest units of Panache LLC from the Panache members. In October 2013, the Company reincorporated in the State of Delaware. Alibi NYC, LLC (“Alibi”) was organized as a limited liability company in the State of New York on May 17, 2007 and remained dormant until it conducted its first business operations during the first quarter of 2012. Effective January 1, 2012, the members of Alibi transferred their interests to Panache Beverage, Inc. and Alibi became a 100% owned subsidiary of Panache Beverage, Inc. Alibi markets and distributes Alibi American Whiskey. Item 1A. Risk Factors This item is not applicable to registrants that are not large accelerated filers, accelerated filers or well-known seasoned issuers. Item 1B. Unresolved Staff Comments This item is not applicable to registrants that are not large accelerated filers, accelerated filers or well-known seasoned issuers. Item 2. Properties On August 8th 2013 we entered into an agreement with Engine Shop LLC, having an office at 150 Fifth Avenue, 3rd Floor, New York, NY 10011, to sublease approximately 1,000 square feet of administrative space for $5,000 per month until January 30, 2018. We feel this is adequate for our present and planned future operations. We have the right to terminate the sublet agreement with 30 days’ notice. We also own six acres of real property in New Port Richey, Florida where our distillery is located. This is a 60,000 square foot facility where weoffer full integration of domestic distillation, bottling and sales operations and which currently has a capacity of 650,000 of nine liter cases of distilled spirits per annum. In August 2013 we purchased this property for $4,200,000, $3,500,000 of which was in the form of a secured promissory note, due August 23, 2016. This note is secured by a First Mortgage, Security Agreement, Assignment or Rents and Leases and Fixture Filing Agreement in favor of the sellers. 12 Item 3. Legal Proceedings Caribbean Distillers, LLC d/b/a Florida Caribbean Distillers v. Ronnie Call, et al v. Arturo De La Cruz, 10th Circuit Court in and for Polk County, Florida, No. 2013A-2564. In this action filed at the end of April, 2013, plaintiff named the Company, James Dale, the Company’s CEO, and William Gerhauser, the Company’s head of Investor Relations, as defendants along with 3 former employees of the plaintiff. Plaintiff accused the Company and its representative of misappropriating confidential information and trade secrets and intentionally interfering in its business relations and sought injunctive relief against the Company to prevent it from, among other things, competing in the bulk alcohol market. After hearing only the plaintiff’s evidence, and without the need for the defendants to complete their defense, the Polk County court dismissed plaintiff’s claims for injunctive relief and indicated that based on the defendants’ abbreviated evidence, the information about which plaintiff was complaining was not, in fact, confidential. The parties have since settled the remaining issues and the case has been dismissed with prejudice without any material adverse effect on the Company. Pacific Edge Marketing Group, Inc. v. Panache Beverage, Inc., US District Court for the Central District of California, Case No. CV13-3957, & Panache Beverage, Inc. v. Pacific Edge Marketing Group, Inc., US District Court for the Southern District of New York, Civil Action No. 13-cv-04575. After Panache learned that Pacific Edge had changed the trade dress of its Gruven brand vodka to be confusingly similar to the Company’s Wodka brand vodka, the Company demanded that Pacific Edge cease the use of its infringing trade dress. In response, Pacific Edge preemptively filed an action for declaratory judgment in California federal court. The Company successfully moved to dismiss the California action, and it filed an action in New York federal court against Pacific Edge for violation of the Lanham Act and ancillary state law violations . The Company accepted Pacific Edge’s offer of judgment, which ended the case with a judgment in favor of the Company. Natwest Finance Limited v. Julia Drew, et al. District Court of New South Wales, Australia, No. 2012/267599. In this action filed in August 2012, Natwest sued Drew seeking to collect on a debt Drew owed to two subsidiaries of the Company pursuant to a guaranty that had been assigned to Natwest. The Company became involved as a result of dispute over the alleged wrongful termination of a distribution agreement involving Pure Beverage Pty. Ltd, Drew and Natwest and conflicting claims over the ownership of product located in the UK. In November 2013, there was a settlement in the case which (a) resolved the dispute between Natwest and Drew, along with the dispute between the Company (and its subsidiaries) and Pure regarding ownership of the UK product; (b) confirmed Pure's ownership of the UK product; (c) included general releases between (1) Natwest, Drew and Pure, and (2) the Panache Parties, Drew and Pure (including claims under the distribution agreement); and (d) placed on each party the responsibility for paying their own costs. There remains outstanding certain claims between Natwest and the Company, but the Company expects to negotiate a settlement agreement with Natwest in accordance with the factoring agreement transfer of debt. Item 4. Mine Safety Disclosures Not applicable. 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is quoted on the OTCQB tier of the OTC Markets Group under the symbol “WDKA”. The OTCQB is an inter-dealer quotation and trading system and only market makers can apply to quote securities on the OTCQB. Trading in our common stock on the OTCQB has been limited and sporadic and the quotations set forth below are not necessarily indicative of actual market conditions. Further, these prices reflect inter-dealer prices without retail mark-up, mark-down, or commission, and may not necessarily represent actual transactions. The following tables set forth the high and low sale prices for our common stock as reported on Nasdaq.com for the periods indicated. 2012 and 2013 High Low Quarter Ended 3/31/2012 $ $ Quarter Ended 6/30/2012 $ $ Quarter Ended 9/30/2012 $ $ Quarter Ended 12/31/2012 $ $ Quarter Ended 3/31/2013 $ $ Quarter Ended 6/30/2013 $ $ Quarter Ended 9/30/2013 $ $ Quarter Ended 12/31/2013 $ $ Holders As of April 8, 2014 there were 89 holders of record of our common stock. Dividends We have not declared any cash dividends on our common stock since our inception and do not anticipate paying such dividends in the foreseeable future. We plan to retain any future earnings for use in our business. Any decisions as to future payment of dividends will depend on our earnings and financial position and such other factors, as the Board of Directors deems relevant. 14 Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth information as of December 31, 2013 with respect to compensation plans under which equity securities of the Company are authorized for issuance. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders 0 0 Equity compensation plans not approved by security holders $ $ 0 (1) Represents options issued and outstanding under the Company’s 2012 Non-Qualified Stock Option Plan to members of management, employees consultants board members and the Company’s directors and includes options which have not yet vested. (2) Represents warrants granted to a financial advisor which were not issued under a specific plan. Accordingly, the Company may enter into additional agreements or amend existing agreements that result in the issuance of additional warrants or options. Transfer Agent Guardian Registrar & Transfer, Inc., 7951 S.W. 6th Street, Suite 216, Plantation, Florida, 33324, is our transfer agent and registrar for our common stock. Stock Repurchases On June 30, 2012 the Company’s Board of Directors passed a resolution to repurchase 50,000 shares of the Company’s common stock from an executive officer for $50,000. On December 4, 2012, the Company repurchased 50,000 shares of the Company’s common stock from a shareholder for $50,000. On December 26, 2012, the Company issued 50,000 shares out of treasury for a cash investment of $50,000. On December 28, 2012, the Company’s Board of Directors passed a resolution to repurchase an additional 50,000 shares from an executive officer for $50,000. On December 28, 2012, the Company’s Board of Director’s passed a resolution to retire 100,000 treasury shares. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities None. 15 Item 6. Selected Financial Data The information to be reported under this item is not required of smaller reporting companies. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations This management's discussion and analysis should be read in conjunction with the consolidated financial statements and notes included elsewhere in the report on Form 10-K. This management's discussion and analysis, as well as other sections of this report on Form 10-K may contain "forward-looking statements" that involve risks and uncertainties, including statements regarding our plans, future events, objectives, expectations, estimates, forecasts, assumptions or projections. Any statement that is not a statement of historical fact is a "forward -looking statement", and in some cases, words such as “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, "project", "may", "plan", "seek", and similar expressions identify forward-looking statements. These statements involve risks and uncertainties that could cause actual outcomes to differ materially from the anticipated outcomes or results, and undue reliance should not be placed on these statements. These risks and uncertainties include, but are not limited to, the risks and uncertainties discussed in filings made with the Securities and Exchange Commission (including risks described in prior and subsequent reports on Form 10-Q, Form 10-K, Form 8-k, and other filings). Panache Beverage, Inc. disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion strategy, our ability to achieve operating efficiencies, our dependence on distributors, capacity, suppliers, industry pricing and industry trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations. Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to successfully develop and deliver our products on a timely basis and in the prescribed condition; 2) our ability to compete effectively with other companies in the same industry; 3) our ability to raise sufficient capital in order to effectuate our business plan; and 4) our ability to retain our key executives. Overview Panache was incorporated in the State of Florida on December 28, 2004 under the name Biometrix International Inc. On May 30, 2007, the Company changed its name to BMX Development Corp. On August 19, 2011, the Company completed a stock exchange transaction with Panache LLC, a New York limited liability company and in connection with such transaction changed its name to Panache Beverage Inc. to more accurately reflect its business. We currently own 65.5% ownership of Wodka LLC (“Wodka”), a New York Limited Liability Company organized on August 14, 2009. Upon its organization, Panache assumed ownership of Wodka from a related party. Wodka imports vodka under the brand name Wodka for wholesale distribution to retailers located throughout the United States and internationally. 16 The stock exchange transaction involved two simultaneous transactions: The majority shareholder of the Company delivered 2,560,000 shares of the Company’s common stock to James Dale, our current CEO, in exchange for total payments of $125,000 in cash; and The Company issued to the Panache LLC members an amount equal to 17,440,000 new shares of the Company’s common stock in exchange for one hundred percent (100%) of the issued and outstanding membership interest units of Panache LLC from the Panache members. In October 2013, the Company reincorporated in the State of Delaware. Alibi NYC, LLC (“Alibi”) was organized as a limited liability company in the State of New York on May 17, 2007 and remained dormant until it conducted its first business operations during the first quarter of 2012. Effective January 1, 2012, the members of Alibi transferred their interests to Panache Beverage, Inc. and Alibi became a 100% owned subsidiary of Panache Beverage, Inc. Alibi markets and distributes Alibi American Whiskey. Recent Developments In the summer of 2013 the Company terminated its exclusive importation agreement with Domaine Select Wine Estates (DSWE) for Wodka Vodka, making the Company the importer of record for Wodka Vodka as well as the registered agent for Alibi American Whiskey. This upward integration offers Panache the autonomy to tailor national pricing and programming, as well as creates the potential to generate additional profit. The process in 2013 of achieving mobility as our own importer was costlier and more time consuming than anticipated. The Development of the distribution network is expected to result in an increase in sales depletion for Wodka and Alibi by distributors in Q2, 2014. On August 23, 2013, Panache Distillery, LLC ("PDL"), a wholly owned subsidiary of the Company, closed on an Asset Purchase Agreement with Douglas Joint Venture, Empire Joint Venture, and V-3 Joint Venture, LLC, (collectively the "Sellers"), pursuant to which, PDL acquired all right, title and interest in and to certain assets owned by the Sellers located at 11807 Little Road, New Port Richey, Florida. This property includes land, buildings and machinery used in the distillation, bottling and sales operations (the “Purchased Assets”). As consideration, PDL paid to the Sellers a total purchase price of $4,200,000, of which $700,000 was paid in cash at the closing and the remaining $3,500,000 was paid in the form of a promissory note (the “Note). The Note accrues interest at a rate of 6%, payable in semiannual installments of interest only, is prepayable without penalty, and is due thirty-six months from the date of execution. The Note is secured by a first lien Purchase Money Mortgage and Security Agreement secured by the Purchased Assets. On December 3, 2013, the Company announced that it was creating two new liquor brands, OGB Whiskey and Spirytus Vodka, at itsNew Port Richey, Florida distillery. The Company recently created Old South Shine Clear Spirit and in March of 2014, Old South Shine LLC entered into a Florida distribution agreement with Premier Beverage Company. On March 18, 2014, the Company announced the intentionto release an entire line of spirits under the Old Grumpy Bastard brand. The brand's linewill feature premium value expressions of American-made whiskey, vodka, gin, white rum, dark rum and tequila with a suggested retail price of $15.99 per 750ml bottle and launched late Q3 in select markets including New York, Florida and Texas. Spirytus Vodka is scheduled to launch in Q2. 17 Results of Operations for the Years Ended December 31, 2013 and 2012 Revenues Net revenues increased $403,206 or 12% to $3,694,020 for the year ended December 31, 2013 from $3,290,814 for the year ended December 31, 2012. We generate our revenues from sales of distilled spirits. The revenues are recognized when persuasive evidence of a sale exists, transfer of title has occurred, the selling price is fixed or determinable and collectability is reasonably assured. Our sales arrangements are not subject to warranty. Gross revenue was reduced due to sales discounts by $0 and $59,079 during 2013 and 2012, respectively. The increase in revenues from 2013 to 2012 was due primarily to successful implementation of our Wodka marketing and sales strategies, as well as to the continued growth of our Alibi brand in 2013. We expect sales to increase during 2014 through the vertical integration provided by the distillery acquisition and the expansion of the Company’s sales and marketing infrastructure. Cost of Goods Sold Cost of goods sold included expenses directly related to selling our products including product delivery, broker fees and direct labor. Cost of goods sold was $2,537,248, or 69% of revenue, and $2,129,240, or 65% of revenue, for the years ended December 31, 2013 and 2012, respectively. The increase in cost of goods sold during 2013 was attributable to the growth in revenue. The increase in costs of goods sold as a percentage of revenue is mostly due to costs associated with the transition to becoming our own importer of Wodka Vodka and the agent for Alibi American Whiskey. Expenses Operating expenses increased 27% in 2013 to $6,214,203 from $4,889,472 in 2012. The increase in operating expenses in 2013 was primarily attributable to an increase in professional fees of $666,968 and consulting expenses of $318,067. The surge in professional fees was due to higher than usual legal costs attributed to the acquisition of the distillery, defense of Wodka's trade dress, creation of new holding companies, the change of domicile of the Company to Delaware from Florida, the modification of governing documents, investment into intellectual property, and the settlement of legal matters and proceedings. The increase in consulting expenses was attributable to non-cash expenses linked to the graded vesting of warrants issued to the financial advisor.Additionally, general & administrative expenses increased $261,854 from 2012 to 2013 due to investment in human capital and resulting higher head count, non-cash stock compensation expense relating to employee stock warrants issued in 2012, new insurance and pre-launch activity at Panache Distillery in 2013. Net Loss The Company’s net loss for stockholders was $4,582,669 and $3,267,065 for the years ended December 31, 2013 and 2012, respectively. The increase in the net loss of $1,215,604 was attributable to the increases in interest expense and in operating expenses, which included non-cash expenses of $1,228,500 resulting from the graded vesting of warrants granted primarily in 2012 to employees and external professionals for services rendered, as well as from issuing shares of common stock. The employee grants resulted in retaining cash and further incentive for a vested interest by employees. 18 Liquidity and Capital Resources Cash flows used in operating activities were $5,058,813 and $3,738,579 for the years ended December 31, 2013 and 2012, respectively. Negative cash flows in 2013 were due primarily to the net loss of $4,582,669, the loss allocated to non-controlling interests of $716,382, and restrictions on cash stemming from loans from Consilium Corporate Recovery Master Fund, Ltd., which decreased cash flows from operations by $1,342,158. These uses of cash were offset by a decrease in accounts receivable of $1,210,493 and non-cash expenses of $1,228,500 related to the issuance of stock and warrants to employees and external professionals. Negative cash flows from operations in 2012 were due primarily to the net loss of $3,267,065, plus the loss allocated to non-controlling interests of $620,670 and changes in asset and liabilities of $1,330,073. These uses of cash were offset by non-cash expenses of $744,935 paid for by issuing stock and warrants to employees and external professionals for services rendered and other non-cash expenses of $734,294. Investing activities provided cash flows of $72,697 due to the sale of fixed assets offset by the purchase of property and equipment. Cash flows used in investing activities in 2012 were due to the purchase of equipment. Cash flows provided by financing activities were $4,321,788 and $4,311,208 during 2013 and 2012, respectively. Positive cash flows from financing activities in 2013 were due primarily due to the proceeds of $5,400,000 from the issuances of long term debt partially offset by the decrease in due to factor of $695,820. Positive cash flows from financing activities in 2012 were due primarily to proceeds of $1,147,500 from sales of common stock and net proceeds of $1,916,500 from long term debt financing. Positive cash flows also resulted from net proceeds of $691,027 from factoring accounts receivable, net proceeds of $417,062 from notes payable, and net proceeds of $239,119 from related party loans. As of December 31, 2013, there was cash on hand of $1,992,008, including restricted cash. In 2014, we may seek additional funding of up to $1,000,000 for working capital. The funds might be needed for: · Securing an ample supply of bulk spirits for Panache Distillery; · Launching production and marketing for our recently announced new brands: Old South Shine, Old Grumpy Bastard (OGB), Spirytus; · Covering possible earnings shortfall at Panache Distillery resulting from government shutdowns and delays in licensing and approvals; · Covering potential Alibi and Wodka revenue deficits caused by unanticipated delays in entering into distributor agreements as our own importer and unwinding short fallings of the prior importer of record; · Investing in human capital to facilitate revenue growth and increase visibility of our brands, services, and assets nationwide; and · Covering expenses stemming from past year's litigation (in case of revenue shortfall) In the past we have funded our cash needs with a series of debt and equity transactions, primarily with related parties. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on operations and financial condition. For example, if we unable to raise sufficient capital to develop our business plan, we may need to: · Curtail launch of new products and lines of business · Forgo opportunities to secure supply of bulk spirits and to enter into certain agreements at Panache Distillery · Limit our future marketing efforts to areas that we believe would be the most profitable. 19 We specialize in production, development, global sales and marketing of spirits brands. Our success will be dependent upon implementing our plan of operations and risks associated with that business plan. The key element of the plan is to increase and diversify our revenue streams by strengthening overall market position of the Company as a cost-effective and efficient vertically-integrated distiller, supplier, and importer of its own and third-party brands. Demand for our products and services will be dependent on, among other things, market acceptance of our products and services, our brands’ recognition, distilled spirits market in general, and general economic conditions, which are cyclical in nature. Inasmuch as a major portion of our activities is the receipt of revenues from the sales of our products and services, our business operations may be adversely affected by our competitors and prolonged recession periods. Timing of our achievement of revenue goals will determine whether there is a necessity for a capital infusion. Critical Accounting Policies Our consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles. The preparation of these financial statements requires management to make estimates and judgments. We believe that revenue recognition, the accounting methodology for advertising costs and the valuation allowance of deferred tax assets are the most critical areas where management’s judgments and estimates most affect our reported results. While we believe our estimates are reasonable, misinterpretation of the conditions that affect the valuation of these assets could result in actual results varying from reported results, which are based on our estimates, assumptions and judgments as of the balance sheet date. Revenue recognition We recognize revenue when title and risk of loss pass to the customer, typically when the product is shipped. Some sales contracts contain customer acceptance provisions that grant a right of return. Under these provisions, customers can return products that are not merchantable and fit and suitable for their intended use, are not of the same premium quality as products currently in existence, or are defectively packaged, bottled or labeled. Customers may also return any product that does not comply with all applicable laws and regulations. We record revenue net of the estimated cost of sales returns and allowances. From time to time the Company provides incentives to its customers in the form of free product. The costs associated with producing this product is included as an expense in costs of goods sold. No revenue is recognized with respect to such product giveaways. Advertising Advertising costs are expensed as incurred. Inventory Inventory, consisting of finished goods and raw materials, is stated at the lower of cost of market, with cost determined by the first-in, first-out method. Inventory consists of cases of bottled spirits, dry goods and bulk citrus. 20 Income taxes Income taxes are provided in accordance Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 740 “Income Taxes”. A deferred tax asset or liability is recorded for all temporary differences between financial and tax and net operating loss carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or the entire deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. No provision for income taxes has been made for the years ended December 31, 2013 and 2012 due to the Company’s loss position. The Company has fully reserved its deferred tax assets due to the uncertainty of the Company’s ability to generate net income in the future. The Company recognizes and measures its unrecognized tax benefits in accordance with generally accepted accounting principles concerning income taxes. Under the guidance, the Company assesses the likelihood, based on their technical merit, that tax positions will be sustained upon examination based on the facts, circumstances and information available at the end of each period. The measurement of unrecognized tax benefits is adjusted when new information is available, or when an event occurs that requires a change. Item 7A. Quantitative and Qualitative Disclosures About Market Risk The information to be reported under this item is not required of smaller reporting companies. 21 Item 8. Financial Statements and Supplementary Data PANACHE BEVERAGE, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2 22 PANACHE BEVERAGE, INC. TABLE OF CONTENTS DECEMBER 31, 2 Report of Silberstein Ungar, PLLC F-2 Consolidated Balance Sheets as of December 31, 2013 and December 31, 2012 F-3 Consolidated Statements of Operations for the years ended December 31, 2013 and 2012 F-4 Consolidated Statement of Equity (Deficit) as of December 31, 2013 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2013 and 2012 F-6 Notes to Consolidated Financial Statements F-7 F-1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Panache Beverage, Inc. New York, NY We have audited the accompanying consolidated balance sheets of Panache Beverage, Inc. (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of operations, equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Panache Beverage, Inc. as of December 31, 2013 and 2012 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 18 to the financial statements, the Company has limited working capital, and has incurred losses from operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans with regard to these matters are described in Note 18. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 21, 2014 F-2 PANACHE BEVERAGE, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable – net Inventory Prepaid expenses and other current assets Total Current Assets Property and Equipment - net TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Due to factor Notes payable Loans payable – related parties Accrued interest Other current liabilities Total Current Liabilities Long term debt Total Liabilities Equity (Deficit) Common stock, par value $0.001; 200,000,000 and 200,000,000shares authorized as of December 31, 2013 and December 31,2012, respectively; 27,055,891 and 26,760,891 sharesissued and outstanding as of December 31, 2013 andDecember 31, 2012, respectively Additional paid in capital Additional paid in capital - warrants Accumulated (deficit) ) ) Total Stockholders' Deficit ) ) Non-controlling interests ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ $ See accompanying consolidated note to financial statements. F-3 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the year ended December 31, REVENUES - NET $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Advertising and promotion Consulting Professional fees General and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER EXPENSE Interest expense ) ) Interest income - Gain on disposal of fixed assets - Gain on legal settlements - Gain (loss) on extinguishment of debt ) TOTAL OTHER EXPENSE ) ) LOSS FROM OPERATIONS AND BEFORE NON-CONTROLLING INTERESTS ) ) LESS: LOSS ATTRIBUTABLE TO NON-CONTROLLINGINTERESTS LOSS BEFORE PROVISION FOR INCOME TAXES ) ) PROVISION FOR INCOME TAXES - - NET LOSS ATTRIBUTABLE TO PANACHE BEVERAGE, INC. $ ) $ ) BASIC AND DILUTED RESULTS PER SHARE OFCOMMON STOCK: LOSS PER SHARE ATTRIBUTABLE TO PANACHEBEVERAGE, INC.:BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED See accompanying consolidated note to financial statements. F-4 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENT OF EQUITY (DEFICIT) AS OF DECEMBER 31, 2013 Common Stock Additional Paid in Common Stock Treasury Accumulated Total Stockholders' Equity Non-Controlling Total Equity Shares Amount Capital Warrants Stock Deficit (Deficit) Interests (Deficit) Balance, January 1, 2012 $ $ $ $
